 

Exhibit 10.37

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of December 23, 2014 and
is entered into by and between DYNAVAX TECHNOLOGIES CORPORATION, a Delaware
corporation (hereinafter referred to as the “Borrower”) the several banks and
other financial institutions or entities from time to time parties to this
Agreement (collectively, referred to as “Lender”) and HERCULES TECHNOLOGY GROWTH
CAPITAL, INC., a Maryland corporation, in its capacity as administrative agent
for itself and the Lender (in such capacity, the “Agent”).  

RECITALS

A.Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of up to Forty Million Dollars ($40,000,000.00) (the
"Term Loan"); and

B.Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s security interest
in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.

“Agent” has the meaning given to it in the preamble to this Agreement.

1

--------------------------------------------------------------------------------

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means February 1, 2016; provided however, if Performance
Milestone A is achieved and no default or Event of Default shall have occurred,
then August 1, 2016, and if Performance Milestone B is achieved and no default
or Event of Default shall have occurred, then February 1, 2017.

“Assignee” has the meaning given to it in Section 11.13.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash and liquid funds.

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower or any Subsidiary, sale or exchange of outstanding
shares (or similar transaction or series of related transactions) of Borrower or
any Subsidiary in which the holders of Borrower or Subsidiary’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower or Subsidiary is the surviving entity, or (ii) sale or issuance
by Borrower of new shares of Preferred Stock of Borrower to investors, none of
whom are current investors in Borrower, and such new shares of Preferred Stock
are senior to all existing Preferred Stock and Common Stock with respect to
liquidation preferences, and the aggregate liquidation preference of the new
shares of Preferred Stock is more than fifty percent (50%) of the aggregate
liquidation preference of all shares of Preferred Stock of Borrower.  

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Commitment Fee” means $45,000, which fee has been paid, and shall be deemed
fully earned on the Closing Date regardless of the early termination of this
Agreement.

“Confidential Information” has the meaning given to it in Section 11.12.

2

--------------------------------------------------------------------------------

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“DSMB” means Data and Safety Monitoring Board.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Event of Default” has the meaning given to it in Section 9.

“Facility Charge” means $400,000, representing one percent (1.0%) of Maximum
Term Loan Amount.

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state or other jurisdiction within the United States.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Guarantor” means Rhein Biotech GmbH.

3

--------------------------------------------------------------------------------

 

“Guaranty” means the secured Guaranty of Guarantor in a form reasonably
acceptable to Agent.

“Guarantor Collateral” means the personal property assets of Guarantor described
in Section 3.2.

“Guarantor Security Documents” means the documents described in Section 3.2.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; domain names and websites;
Borrower’s applications therefor and reissues, extensions, or renewals thereof;
and Borrower’s goodwill associated with any of the foregoing, together with
Borrower’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Joinder Agreements” means for each Domestic Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Guaranty, the Guarantor Security Documents, any
guaranties and related security

4

--------------------------------------------------------------------------------

 

documents executed after the Closing Date, and any other documents executed in
connection with the Secured Obligations or the transactions contemplated hereby,
as the same may from time to time be amended, modified, supplemented or
restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of Borrower; or (ii) the ability of Borrower to perform the Secured Obligations
in accordance with the terms of the Loan Documents, or the ability of Agent or
Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens.

“Maximum Term Loan Amount” means Forty Million and No/100 Dollars
($40,000,000.00).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

“Note(s)” means a Term Note.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Performance Milestone A” means Borrower’s receipt on or before September 30,
2015 of a positive decision in each of the first, second and third DSMB meetings
for the ongoing HEPLISAV–B Phase 3 study.

“Performance Milestone B” means Borrower’s meeting the primary endpoints of the
HEPLISAV–B Phase 3 trial on or before August 1, 2016.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $1,000,000 (excluding Indebtedness existing on the
Closing Date which is disclosed in Schedule 1A) outstanding at any time secured
by a Lien described in clause (vii) of the defined term “Permitted Liens,”
provided such Indebtedness does not exceed the lesser of the cost or fair market
value of the Equipment financed with such Indebtedness; (iv) Indebtedness to
trade creditors incurred in the ordinary course of business, including
Indebtedness incurred in the ordinary course of business with corporate credit
cards; (v) Indebtedness that also constitutes a Permitted Investment; (vi)
Subordinated Indebtedness; (vii) reimbursement obligations in connection with
corporate credit cards and letters of credit that are secured by cash or cash
equivalents and issued on behalf of the Borrower or a Subsidiary thereof in an
amount not to exceed $1,500,000 at any time outstanding, (viii) Indebtedness
secured by a Lien described in clause (xi) of the defined term Permitted Liens,
(ix) Indebtedness consisting of fees, royalties, advances for research and
development activities, and other amounts paid by third parties to Borrower or a
Subsidiary

5

--------------------------------------------------------------------------------

 

thereof which, by the express terms of the agreement, license, contract or other
instrument to which they relate, are payable in advance, and with respect to the
payment of which Borrower or a Subsidiary may have contingent liabilities, (x)
other Indebtedness in an amount not to exceed $250,000 at any time outstanding,
and (xi) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, (d) money market accounts,
and (e) any Investments permitted by Borrower’s investment policy, as amended
from time to time, provided that such investment policy (and any such amendment
thereto) has been approved in writing by Borrower’s Board of Directors; (iii)
Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; (iv)
repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $250,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases; (v)
Investments accepted in connection with Permitted Transfers; (vi) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of Borrower’s business; (vii) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not affiliates, in the ordinary course of business,
provided that this subparagraph (vii) shall not apply to Investments of Borrower
in any Subsidiary; (viii) Investments consisting of loans not involving the net
transfer on a substantially contemporaneous basis of cash proceeds to employees,
officers or directors relating to the purchase of capital stock of Borrower
pursuant to employee stock purchase plans or other similar agreements approved
by Borrower’s Board of Directors; (ix) Investments consisting of travel advances
and relocation loans in the ordinary course of business, provided however that
Investments consisting of relocation loans shall not exceed $500,000 in the
aggregate in any fiscal year; (x) Investments by Borrower in newly-formed or
acquired Domestic Subsidiaries, provided that each such Domestic Subsidiary
enters into a Joinder Agreement promptly after its formation or acquisition by
Borrower and executes such other documents as shall be reasonably requested by
Agent; (xi) Investments by Borrower in newly-formed or acquired or previously
existing Foreign Subsidiaries (including Rhein Biotech GmbH) by way of
contributions to capital, purchases of capital securities, or loans or advances,
in an aggregate amount not to exceed $6,000,000 in 2015 and $3,000,000 in each
subsequent year, provided that each such newly-formed or acquired Foreign
Subsidiary enters into a guaranty promptly after its formation or acquisition by
Borrower and executes such other documents as shall be reasonably requested by
Agent, (xii) joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing, or, subject to
clause (ii) of Permitted Transfers,

6

--------------------------------------------------------------------------------

 

exclusive licensing of technology, the development of technology or the
providing of technical support, provided that any cash Investments by Borrower
do not exceed $250,000 in the aggregate in any fiscal year; (xiii) Investments
consisting of Deposit Accounts or accounts holding Investment Property subject
to compliance with Section 7.12; (xiv) mergers and acquisitions permitted under
Section 7.9; and (xv) additional Investments that do not exceed $400,000 in the
aggregate.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of
business:  deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders,
leases or contracts (other than for the repayment of borrowed money) or to
secure indemnity, performance or other similar bonds for the performance of
bids, tenders or contracts (other than for the repayment of borrowed money) or
to secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness”;  (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) (a)leasehold interests in leases or subleases
and (b) licenses granted by Borrower or any of its Subsidiaries in the ordinary
course of business and not interfering in any material respect with the business
of Borrower or any of its Subsidiaries; (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due; (xi) Liens
securing the payment of financed insurance premiums that are promptly paid on or
before the date they become due provided that such Liens extend only to the
insurance policies and all money due Borrower thereunder (including the return
of premiums and dividends) and not to any other property or assets; (xii)
statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms; (xiii) easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business so long as they do not materially impair the value or
marketability of the related property; (xiv) Liens on cash or cash equivalents
securing obligations permitted under clause (vii) of the definition of Permitted
Indebtedness; and (xv) Liens incurred in connection with the extension, renewal
or refinancing of the Indebtedness secured by Liens of the type described in
clauses (i) through (xiv) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

7

--------------------------------------------------------------------------------

 

“Permitted Transfers” means (i) sales or other dispositions of Inventory in the
ordinary course of business, (ii) non-exclusive licenses and similar
arrangements for the use of Intellectual Property in the ordinary course of
Borrower’s business, and exclusive licenses for the use of Intellectual Property
in the ordinary course of Borrower’s business, including the exclusive licenses
existing on the Closing Date which are disclosed in Schedule 1D; provided that,
with respect to exclusive licenses for the use of Intellectual Property in the
ordinary course of Borrower’s business entered into after the Closing Date,
prior to execution and delivery of such license, (A) Borrower shall have
provided Agent written notice of such license and (B) Borrower’s Board of
Directors shall have approved such license, (iii) dispositions of worn-out,
obsolete or surplus Equipment at fair market value in the ordinary course of
business, (iv) the sale or dissolution of Dynavax International, B.V.; (v)
Permitted Liens and Permitted Investments; and (vi) other Transfers of assets
having a fair market value of not more than $400,000 in the aggregate in any
fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Required Lenders” means  at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous governmental authority.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

“Subsequent Financing” means the closing of any Borrower financing which becomes
effective after the Closing Date and results in aggregate proceeds to Borrower
of at least $15,000,000.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

8

--------------------------------------------------------------------------------

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.  

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.75% plus the prime rate as reported in The Wall
Street Journal minus 5.25%, and (ii) 9.75%.

“Term Loan Maturity Date” means July 1, 2018, but if the Amortization Date is
August 1, 2016 or February 1, 2017, then January 1, 2019.

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2.  THE LOAN

2.1[Intentionally Omitted.]

9

--------------------------------------------------------------------------------

 

2.2Term Loan.

(a)Advances.  Subject to the terms and conditions of this Agreement, Lender will
severally (and not jointly) make in an amount not to exceed its respective Term
Commitment, and Borrower agrees to draw, a Term Loan Advance of $10,000,000 on
the Closing Date.  From the date of Borrower’s achievement of Performance
Milestone A and continuing until September 30, 2015, Borrower may request an
additional Term Loan Advance in the amount of $30,000,000.  The aggregate
outstanding Term Loan Advances may be up to the Maximum Term Loan Amount.

(b)Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least five (5) Business Days before the
Advance Date) to Agent.  Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance is satisfied as of the requested Advance Date.

(c)Interest.  The principal balance of each Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed.  The Term Loan Interest Rate will float and change on
the day the Prime Rate changes from time to time, provided however, that if
Borrower achieves Performance Milestone B on or before August 1, 2016, the Term
Loan Interest Rate shall be fixed at the rate in effect on the date Borrower
achieves Performance Milestone B.

(d)Payment.  Borrower will pay interest on the outstanding principal amount of
each Term Loan Advance on the first day of each month, beginning the month after
the Advance Date thereof.  Borrower shall repay the aggregate Term Loan
principal balance that is outstanding on the day immediately preceding the
Amortization Date, in equal monthly installments of principal and interest
(mortgage style) amortized over a 30-month schedule beginning on the
Amortization Date and continuing on the first Business Day of each month
thereafter until the Term Loan Maturity Date, or subject to Section 2.5, any
earlier repayment of the Secured Obligations.  The entire Term Loan principal
balance, including a balloon payment of principal, as applicable, and all
accrued but unpaid interest hereunder, shall be due and payable on the Term Loan
Maturity Date.  Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
Lender will initiate debit entries to the Borrower’s account as authorized on
the ACH Authorization (i) on each payment date of all periodic obligations
payable to Lender under each Term Advance and (ii) of out-of-pocket legal fees
and costs incurred by Agent or Lender in connection with and subject to Section
11.11 of this Agreement.

2.3Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”).  If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that

10

--------------------------------------------------------------------------------

 

would have been payable if all of the Secured Obligations had at all times borne
interest at the Maximum Rate, then such excess interest actually paid by
Borrower shall be applied as follows:  first, to the payment of the Secured
Obligations consisting of the outstanding principal; second, after all principal
is repaid, to the payment of Lender’s accrued interest, costs, expenses,
professional fees and any other Secured Obligations; and third, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.  

2.4Default Interest.  In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in 2.2(c), plus
five percent (5%) per annum.  In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.2(c) or
Section 2.4, as applicable.

2.5Prepayment.  At its option upon at least seven (7) Business Days prior notice
to Agent, Borrower may terminate Lender’s commitment to make Term Loan Advances
hereunder and prepay all, but not less than all, of the outstanding Advances by
paying the entire principal balance and all accrued and unpaid interest thereon,
together with a prepayment charge equal to 1.5% of the Advance amount being
prepaid if such Advance amounts are prepaid on or before the Amortization Date
(a “Prepayment Charge”); if such Advance amounts are prepaid after the
Amortization Date, there shall be no Prepayment Charge.  Borrower agrees that
the Prepayment Charge is a reasonable calculation of Lender’s lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from an early repayment of the Advances.  Borrower shall prepay the
outstanding amount of all principal and accrued interest through the prepayment
date upon the occurrence of a Change in Control, and, if the Change in Control
occurs on or before the Amortization Date, the Prepayment Charge.

2.6End of Term Charge.  On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations,
or (iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender a charge of either (a) $840,000 if the aggregate amount of Term
Loan Advances made under Section 2.2(a) is $10,000,000, or (b) $2,400,000 if the
aggregate amount of Term Loan Advances made under Section 2.2(a) is $40,000,000.
Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lender as of the Closing Date.

2.7Notes.  If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

2.8Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

11

--------------------------------------------------------------------------------

 

SECTION 3.  SECURITY INTEREST

3.1As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Agent a security interest in all of Borrower’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”):  (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing.  Notwithstanding the foregoing, the Collateral shall not include
(i) any Intellectual Property, whether now owned or hereafter acquired;
provided, however, that the Collateral shall include all Accounts and General
Intangibles that consist of rights to payment and proceeds from the sale,
licensing or disposition of all or any part, or rights in, the Intellectual
Property (the “Rights to Payment”).  Notwithstanding the foregoing, if a
judicial authority (including a U.S. Bankruptcy Court) holds that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in the Rights to Payment, then the Collateral shall automatically, and
effective as of the date of this Agreement, include the Intellectual Property to
the extent necessary to permit perfection of Agent’s security interest in the
Rights to Payment; (ii) rights held under a license that are not assignable by
their terms without the consent of the licensor thereof (but only to the extent
such restriction on assignment is enforceable under applicable law), (iii) any
interest of Borrower as a lessee or sublessee under a real property lease, (iv)
any interest in Equipment being financed by Borrower as a lessee under an
Equipment lease or as a purchaser under a vendor agreement if Borrower is
prohibited by the terms of such lease or agreement from granting a security
interest in the Equipment subject to such lease or agreement or under which such
assignment or Lien would cause a default to occur under such lease or agreement,
provided, however, that upon termination of such prohibition, such interest
shall immediately become Collateral without any action by Borrower or Agent, and
(v) cash or cash equivalents securing obligations permitted under clause (vii)
of the definition of Permitted Indebtedness.

3.2As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Guarantor shall execute or issue the Guaranty, together with pledge, debenture
and related documents (collectively, the “Guarantor Security Documents”)
granting Agent a security interest in all of Guarantor’s personal property
assets other than Guarantor’s intellectual property (collectively, the
“Guarantor Collateral”), to be delivered in accordance with Section 7.16
hereof.  

3.3As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower shall deliver and pledge to the Agent all certificated securities and
interests held in its Subsidiaries (other than Dynavax International BV) and if
such securities and interests are uncertificated, Borrower shall provide Agent
with appropriate control agreements, as

12

--------------------------------------------------------------------------------

 

applicable, providing the Agent with control over such securities and interests
and first priority of its Liens in such Collateral.

3.4If this Agreement is terminated, Agent’s Lien in the Collateral shall
continue until the Secured Obligations (other than inchoate indemnity
obligations) are satisfied in full, and at such time, Agent shall, at Borrower’s
sole cost and expense, terminate its security interest in the Collateral and all
rights therein shall revert to Borrower.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1Initial Advance.  On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a)executed originals of the Loan Documents, Account Control Agreements, a legal
opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Agent with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Agent;

(b)certified copy of resolutions of Borrower’s board of directors evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;

(c)certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d)a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e)payment of the Facility Charge and reimbursement of Agent’s and Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance (Agent and Lender acknowledge that, prior to
the date hereof, they have received the Commitment Fee to be applied in its
entirety toward the payment of any non-legal transaction costs and non-legal due
diligence expenses incurred by Agent and Lender through the Closing Date); and

(f)such other documents as Agent may reasonably request.

4.2All Advances.  On each Advance Date:

(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by 2.2(b), each duly executed by Borrower’s Chief Executive Officer or
Principal Financial Officer, and (ii) any other documents Agent may reasonably
request.

13

--------------------------------------------------------------------------------

 

(b)The representations and warranties set forth in this Agreement and in
Section 5 shall be true and correct in all material respects on and as of the
Advance Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

(c)Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance, and no Event of Default
shall have occurred and be continuing.

(d)Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3No Default.  As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1Corporate Status.  Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect.  Borrower’s present name, former names (if any), locations,
place of formation, tax identification number, organizational identification
number and other information are correctly set forth in Exhibit C, as may be
updated by Borrower in a written notice (including any Compliance Certificate)
provided to Agent after the Closing Date.

5.2Collateral.  Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens.  Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations .  

5.3Consents.  Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of Borrower’s Certificate or Articles of Incorporation (as
applicable), bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent

14

--------------------------------------------------------------------------------

 

or approval of any other Person which has not already been obtained.  The
individual or individuals executing the Loan Documents are duly authorized to do
so.

5.4Material Adverse Effect.  No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5Actions Before Governmental Authorities.  Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or its property.

5.6Laws.  Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect.  Borrower is not in default in any
manner under any provision of any agreement or instrument evidencing
Indebtedness, or any other material agreement to which it is a party or by which
it is bound.

5.7Information Correct and Current.  No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, contains or will contain any material misstatement
of fact or omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading at the time such statement was made or
deemed made. Additionally, any and all financial or business projections
provided by Borrower to Agent, whether prior to or after the Closing Date, shall
be (i) provided in good faith and based on the most current data and information
available to Borrower, and (ii) the most current of such projections provided to
Borrower’s Board of Directors.

5.8Tax Matters.  Except as described on Schedule 5.8, (a) Borrower has filed all
federal, state and local tax returns that it is required to file, (b) Borrower
has duly paid or fully reserved for all taxes or installments thereof (including
any interest or penalties) as and when due, which have or may become due
pursuant to such returns, and (c) Borrower has paid or fully reserved for any
tax assessment received by Borrower for the three (3) years preceding the
Closing Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).

5.9Intellectual Property Claims.  Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property except for joint ownership of
Intellectual Property pursuant to research collaboration and license agreements
disclosed on Schedule 5.9.  Except as described on Schedule 5.9, (i) to the best
of Borrower’s knowledge, each of the material Copyrights, Trademarks and Patents
is valid and enforceable, (ii) no material part of the Intellectual Property has
been judged invalid or unenforceable, in whole or in part, and (iii) no claim
has been made to Borrower that any material part of the Intellectual Property
violates the rights of any third party. Exhibit D is a true, correct and
complete list

15

--------------------------------------------------------------------------------

 

of each of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.  

5.10Intellectual Property.  Except as described on Schedule 5.10, Borrower has,
or in the case of any proposed business, will have, all material rights with
respect to Intellectual Property necessary in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower.  Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under applicable law,
Borrower has the right, to the extent required to operate Borrower’s business,
to freely transfer, license or assign Intellectual Property without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, except for Intellectual Property subject
to Licenses to the extent such Licenses constitute Permitted Transfers of the
type described in clause (ii) of the definition of Permitted Transfer, and
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products.  

5.11Borrower Products.  Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products.  Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim.  Neither Borrower’s use of its Intellectual Property nor the
production and sale of Borrower Products infringes the Intellectual Property or
other rights of others.

5.12Financial Accounts.  Exhibit E, as may be updated by the Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary

16

--------------------------------------------------------------------------------

 

maintains an account holding Investment Property, and such exhibit correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

5.13Employee Loans.  Except for Permitted Investments disclosed in Schedule
5.13, Borrower has no outstanding loans to any employee, officer or director of
the Borrower nor has Borrower guaranteed the payment of any loan made to an
employee, officer or director of the Borrower by a third party.

5.14Capitalization and Subsidiaries.  Borrower’s capitalization as of the
Closing Date is set forth on Schedule 5.14 annexed hereto.  Borrower does not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments.  Attached as Schedule 5.14, as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1Coverage.  Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business.  Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of $1,000,000 of commercial general liability insurance for each
occurrence with a minimum of $1,000,000 additional umbrella liability
coverage.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations (other than inchoate
indemnity obligations) outstanding, Borrower shall also cause to be carried and
maintained insurance upon the Collateral, insuring against special form of
physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles.  

6.2Certificates.  Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2.  Borrower’s insurance certificate
shall state Agent (shown as “Hercules Technology Growth Capital, Inc., as
Agent”) is an additional insured for commercial general liability, a loss payee
for special form property damage insurance, subject to the insurer’s approval,
and a loss payee for property insurance and additional insured for liability
insurance for any future insurance that Borrower may acquire from such
insurer.  Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance.  Borrower will provide a minimum of thirty (30) days
(ten (10) days for non-payment of premium) advance written notice to Agent of
cancellation or any other change adverse to Agent’s interests.  Any failure of
Agent to scrutinize such insurance certificates for compliance is not a waiver
of any of Agent’s rights, all of which are reserved.

17

--------------------------------------------------------------------------------

 

6.3Indemnity.  Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement.  In no event shall any Indemnified Person be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).

SECTION 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1Financial Reports.  Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a)as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited monthly and year-to-date financial statements as of the
end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Principal Financial
Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, (ii) that they are subject to normal
quarterly and year end adjustments, and (iii) they do not contain certain
non-cash items that are customarily included in quarterly and annual financial
statements;

(b)as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, unaudited interim and year-to-date financial statements
as of the end of such calendar quarter (prepared on a consolidated and
consolidating basis, if applicable), including interim and year-to-date balance
sheet and related statements of income and year-to-date cash flows accompanied
by a report detailing any material contingencies (including the commencement of
any material litigation by or against Borrower) or any other occurrence that
would reasonably be expected to have a Material Adverse Effect, certified by
Borrower’s Chief Executive Officer or Principal Financial

18

--------------------------------------------------------------------------------

 

Officer to the effect that they have been prepared in accordance with GAAP,
except (i) for the absence of footnotes, and (ii) that they are subject to
normal year end adjustments;

(c)as soon as practicable (and in any event within ninety (90) days) after the
end of each fiscal year, unqualified audited consolidated financial statements
as of the end of such year, including balance sheet, related statements of
operations, cash flows and footnotes, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Borrower and reasonably
acceptable to Agent, accompanied by any management report from such accountants;

(d) as soon as practicable (and in any event at the same time as the financial
statements are delivered pursuant to Section 7.1(a) and (b)), a Compliance
Certificate in the form of Exhibit F;

(e)as soon as practicable (and in any event within 30 days) after the end of
each month, a report showing agings of accounts receivable and accounts payable;

(f)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to its stockholders and copies of any regular, periodic and special
reports or registration statements that Borrower files with the Securities and
Exchange Commission or any governmental authority that may be substituted
therefor, or any national securities exchange; and

(g)financial and business projections promptly following their approval by
Borrower’s Board of Directors, and in any event, within 60 days after the end of
Borrower’s fiscal year, as well as budgets, operating plans and other financial
information reasonably requested by Agent.

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. The fiscal year of Borrower shall end on December 31.

The executed Compliance Certificate may be sent via facsimile to Agent at (650)
473-9194 or via e-mail to pedwards@herculestech.com.  All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
pedwards@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Agent at: (866) 468-8916, attention Chief Investment Officer.  To
the extent any documents required to be delivered pursuant to the terms hereof
are included in materials otherwise filed with the SEC, Borrower electronically
may deliver such documents by e-mailing a link to the applicable filing posted
on the SEC website currently located at http://www.sec.gov.

7.2Management Rights.  Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at

19

--------------------------------------------------------------------------------

 

reasonable times and upon reasonable notice during normal business hours;
provided that, such inspection and examination shall be conducted no more often
than twice every twelve (12) months unless an Event of Default has occurred and
is continuing.  In addition, any such representative shall have the right to
meet with management and officers of Borrower to discuss such books of account
and records.  In addition, Agent or Lender shall be entitled at reasonable times
and intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower.  Such consultations
shall not unreasonably interfere with Borrower’s business operations.  The
parties intend that the rights granted Agent and Lender shall constitute
“management rights” within the meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii),
but that any advice, recommendations or participation by Agent or Lender with
respect to any business issues shall not be deemed to give Agent or Lender, nor
be deemed an exercise by Agent or Lender of, control over Borrower’s management
or policies.

7.3Further Assurances.  Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the
Collateral.  Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary or desirable, or that Agent may reasonably request, to
perfect and protect the Liens granted hereby and thereby.  In addition, and for
such purposes only, Borrower hereby authorizes Agent to execute and deliver on
behalf of Borrower and to file such financing statements, collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of Borrower either in Agent’s name or in the
name of Agent as agent and attorney-in-fact for Borrower.  Borrower shall
protect and defend Borrower’s title to the Collateral and Agent’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Agent other
than Permitted Liens.  

7.4Indebtedness.  Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for the Secured Obligations, the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion.

7.5Collateral.  Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property other than Permitted Liens of the type
described in clauses (i), (ii), (iii) and (ix) of the definition of Permitted
Liens.  Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens, provided
however, that there shall be no

20

--------------------------------------------------------------------------------

 

Liens whatsoever on Intellectual Property other than Permitted Liens of the type
described in clauses (i), (ii), (iii) and (ix)(b) of the definition of Permitted
Liens), and shall give Agent prompt written notice of any legal process
affecting such Subsidiary’s assets.  Borrower shall not agree with any Person
other than Agent or Lender not to encumber its property except for Permitted
Liens of the type describe in clauses (ii), (vii), (ix)(b) and (xiv) of the
definition of Permitted Liens and customary anti-assignment provisions in
contracts or licenses, in each case only to the extent such covenant not to
encumber is limited to the specific asset that is the subject of the applicable
Permitted Lien.  To the extent Borrower’s equity interest in any Subsidiary
becomes certificated, Borrower shall promptly deliver to Agent or Agent’s
custodian, as requested by Agent, possession of the applicable stock
certificate.

7.6Investments.  Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
(i) pursuant to employee, director or consultant stock purchase or repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, and (ii) the conversion of any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange therefor, or (b) declare or pay
any cash dividend or make a cash distribution on any class of stock or other
equity interest, except that a Subsidiary may pay dividends or make
distributions to Borrower, and Borrower may pay dividends solely in common
stock, or (c) except for Permitted Investments, lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party or (d) waive, release or forgive any Indebtedness owed by any
employees, officers or directors in excess of $100,000 in the aggregate.

7.8Transfers.  Except for Permitted Transfers, Borrower shall not voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

7.9Mergers or Acquisitions.  Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person except
where (i) the cash consideration paid in respect of such transactions does not
in the aggregate exceed $1,000,000 during any fiscal year, (ii) no Event of
Default has occurred, is continuing or would exist after giving effect to such
transactions, (iii) such transactions do not result in a Change in Control, and
(iv) Borrower is the surviving entity.

7.10Taxes.  Borrower and its Subsidiaries shall pay when due all taxes, fees or
other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Agent, Lender
(in the case of Agent and

21

--------------------------------------------------------------------------------

 

Lender, solely to the extent constituting present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document but excluding taxes on Agent’s or Lender’s
net income) or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom.  Borrower shall file on or before the due date therefor all
personal property tax returns in respect of the Collateral.  Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

7.11Corporate Changes.  Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) in the case of Borrower or any
Domestic Subsidiary, such relocation shall be within the continental United
States.  Neither Borrower nor any Subsidiary shall relocate any item of
Collateral (other than (x) Permitted Transfers, (y) relocations of Collateral
having an aggregate value of up to $150,000 in any fiscal year, and (z)
relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Agent, (ii) in the case of Borrower or any Domestic Subsidiary, such
relocation is within the continental United States and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to Agent.

7.12Deposit Accounts.  Neither Borrower nor any Domestic Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Agent has an Account Control Agreement (other than Deposit
Accounts identified on Exhibit E (i) holding cash or cash equivalents securing
obligations permitted under clause (vii) of the definition of Permitted
Indebtedness and (ii) holding health savings/flexible spending plan deposits).  

7.13Borrower shall notify Agent of each Subsidiary formed or acquired subsequent
to the Closing Date and, within 15 days of formation, shall cause any such newly
formed or acquired Domestic Subsidiary to execute and deliver to Agent a Joinder
Agreement and cause any such newly formed or acquired Foreign Subsidiary to
execute and deliver to Agent a guaranty and appropriate guaranty security
documents.

7.14Borrower shall not permit the Foreign Subsidiaries (including without
limitation any Guarantor) to hold more than $5,000,000 USD in cash at any given
time.

7.15Notification of Event of Default.  Borrower shall notify Agent promptly of
the occurrence of any Event of Default.

7.16Post-Closing Conditions.  

22

--------------------------------------------------------------------------------

 

(a)On or before March 1, 2015, Borrower shall cause Guarantor to deliver to
Agent the fully executed Guaranty and the Guarantor Security Documents.

(b)On or before March 1, 2015, Borrower shall complete the dissolution of its
Netherlands Subsidiary Dynavax International, B.V.

(c)Borrower shall use its commercially reasonable efforts to deliver or cause to
be delivered the documents listed on Schedule 7.16 on or before the
corresponding dates set forth on Schedule 7.16.

SECTION 8.  RIGHT TO invest

8.1Lender or its assignee or nominee shall have the right, in its discretion, to
participate in any Subsequent Financing in an aggregate amount of up to
$1,500,000 (that is, a maximum amount of $1,500,000 with respect to all
Subsequent Financings collectively) on the same terms, conditions and pricing
afforded to others participating in any such Subsequent Financing.

SECTION 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1Payments.  Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent in auto-debiting Borrower’s
account, or of any depositary institution that is crediting by ACH or wiring
such payment if Borrower had the funds to make the payment when due and makes
the payment within three (3) days following Borrower’s knowledge of such failure
to pay; or

9.2Covenants.  Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15 and 7.16), any other Loan Document or
any other agreement among Borrower, Agent and Lender, such default continues for
more than ten (10) days after the earlier of the date on which (i) Agent or
Lender has given notice of such default to Borrower and (ii) Borrower has actual
knowledge of such default or (b) with respect to a default under any of Sections
6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15 and 7.16, the occurrence of such
default; or

9.3Material Adverse Effect.  A circumstance has occurred that would reasonably
be expected to have a Material Adverse Effect; or

9.4Representations.  Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made;
or

9.5Insolvency.  (A) Borrower (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or

23

--------------------------------------------------------------------------------

 

perform under the Loan Documents, or shall become insolvent; or (iii) shall file
a voluntary petition in bankruptcy; or (iv) shall file any petition, answer, or
document seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation pertinent to such circumstances; or (v) shall
seek or consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of Borrower or of all or any substantial part (i.e., 33-1/3% or more)
of the assets or property of Borrower; or (vi) shall cease operations of its
business as its business has normally been conducted, or terminate substantially
all of its employees; or (vii) Borrower or its directors or majority
shareholders shall take any action initiating any of the foregoing actions
described in clauses (i) through (vi); or (B) either (i) thirty (30) days shall
have expired after the commencement of an involuntary action against Borrower
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, without such action being dismissed or all orders or proceedings
thereunder affecting the operations or the business of Borrower being stayed; or
(ii) a stay of any such order or proceedings shall thereafter be set aside and
the action setting it aside shall not be timely appealed; or (iii) Borrower
shall file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) thirty (30) days shall have
expired after the appointment, without the consent or acquiescence of Borrower,
of any trustee, receiver or liquidator of Borrower or of all or any substantial
part of the properties of Borrower without such appointment being vacated; or

9.6Attachments; Judgments.  Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money, individually or in the aggregate, of at
least $500,000 (in the case of judgments, in excess of amounts covered by
independent third party insurance as to which liability has been accepted by
such insurance carrier as of the date of such entry of judgment) and such
attachment, seizure, levy or judgment remains unsatisfied, unvacated or unstayed
for a period of ten (10) days after the entry thereof, or Borrower is enjoined
or in any way prevented by court order from conducting any part of its business;
or

9.7Settlements.  The execution by Borrower of any agreement obligating Borrower
to pay in any fiscal year any amounts in excess of $500,000 in the aggregate not
otherwise covered by insurance in settlement of any litigation, claims or
disputes, or the payment by Borrower in any fiscal year of such uninsured
settlement amounts in excess of $500,000; or

9.8Other Obligations.  The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $250,000, or the
occurrence of any default under any agreement or obligation of Borrower that
could reasonably be expected to have a Material Adverse Effect.

9.9Guaranty.  If the any guaranty of the Secured Obligations, including without
limitation the Guaranty, ceases for any reason to be in full force and effect,
or if any guarantor thereof, including without limitation Guarantor, fails to
perform any obligation under such guaranty or under any of the security
documents applicable thereto, including

24

--------------------------------------------------------------------------------

 

without limitation the Guarantor Security Documents, or any event of default
occurs under such guaranty or such guarantor security documents or any guarantor
revokes or purports to revoke its guaranty, or any material misrepresentation or
material misstatement exists now or hereafter in any warranty or representation
set forth any guaranty or the applicable guarantor security documents or in any
certificate delivered to Agent in connection with such guaranty or such
guarantor security documents, or if any of the circumstances described in
Sections 9.3 through 9.8 occur with respect to any guarantor.

SECTION 10.  REMEDIES

10.1General.  Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account.  Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral.  All Agent’s rights and remedies shall be cumulative and not
exclusive.  Notwithstanding anything contained herein to the contrary, Agent
agrees not to deliver any notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any control agreement or similar
agreement providing control of any Collateral unless an Event of Default has
occurred and is continuing.

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect.  Any such sale may be made either at public or private sale at its place
of business or elsewhere.  Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower.  Agent
may require Borrower to assemble the Collateral and make it available to Agent
at a place designated by Agent that is reasonably convenient to Agent and
Borrower.  The proceeds of any sale, disposition or other realization upon all
or any part of the Collateral shall be applied by Agent in the following order
of priorities:

25

--------------------------------------------------------------------------------

 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any
Collateral.  

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

SECTION 11.  MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2Notice.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

(a)If to Agent:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Paul Edwards
400 Hamilton Avenue, Suite 310


26

--------------------------------------------------------------------------------

 

Palo Alto, CA  94301
Facsimile:  650-473-9194
Telephone:  650-289-3060

(b)If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Paul Edwards
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Facsimile:  650-473-9194
Telephone:  650-289-3060

(c)If to Borrower:

DYNAVAX TECHNOLOGIES CORPORATION

Attention:  Chief Business Officer and Principal Financial Officer
2929 Seventh Street, Suite 100
Berkeley, CA 94710
Facsimile:  (510) 848-1327
Telephone:  (510) 848-5100

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments.  

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated November 27, 2014 and accepted by Borrower on December 1, 2014).  

(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend

27

--------------------------------------------------------------------------------

 

the final scheduled date of maturity of any Loan, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable hereunder) or extend the scheduled date of any
payment thereof, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Borrower from its obligations
under the Loan Documents, in each case without the written consent of all
Lenders; or (D) amend, modify or waive any provision of Section 11.17 without
the written consent of the Agent.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each Lender and shall be
binding upon Borrower, the Lender, the Agent and all future holders of the
Loans.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5No Waiver.  The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers.  No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

11.6Survival.  All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement.  The indemnity obligations of
Borrower in Section 6.3 shall survive until the statute of limitations with
respect to such claim or cause of action Agent or Lender may have in connection
with such indemnity obligations shall have run.  The Lender’s right to invest in
Section 8.1 shall survive the termination of this Agreement, but in no event
later than the closing of a Change of Control.

11.7Successors and Assigns.  The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any).  Borrower shall not assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.  Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns.

28

--------------------------------------------------------------------------------

 

11.8Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of
California.  Payment to Agent and Lender by Borrower of the Secured Obligations
is due in the State of California.  This Agreement and the other Loan Documents
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California, excluding conflict of laws principles that would cause
the application of laws of any other jurisdiction.

11.9Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents.  Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

11.10Mutual Waiver of Jury Trial / Judicial Reference.  

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER.  This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement or any
other Loan Document.  

(b)If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be

29

--------------------------------------------------------------------------------

 

conducted in Santa Clara County, California, with California rules of evidence
and discovery applicable to such proceeding.    

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11Professional Fees.  Borrower promises to pay Agent’s and Lender’s fees and
expenses that are reasonable, documented (with redactions) and necessary to
finalize the loan documentation, including but not limited to reasonable
attorneys fees, UCC searches, filing costs, and other miscellaneous expenses;
provided, however, that Agent and Lender shall use best efforts to keep such
fees of Agent’s U.S. counsel and expenses below $40,000. In addition, Borrower
promises to pay any and all reasonable and documented (with redactions)
attorneys’ and other professionals’ fees and expenses (including fees and
expenses of in-house counsel) incurred by Agent and Lender after the Closing
Date in connection with or related to:  (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof, in each case that
constitutes a Liability for which Borrower is obligated to indemnify an
Indemnified Person under Section 6.3; and (g) any bankruptcy, restructuring,
reorganization, assignment for the benefit of creditors, workout, foreclosure,
or other action related to Borrower, the Collateral, the Loan Documents,
including representing Agent or Lender in any adversary proceeding or contested
matter commenced or continued by or on behalf of Borrower’s estate, and any
appeal or review thereof.  Notwithstanding anything to the contrary, Agent and
Lender shall provide to Borrower in advance documentation (including hourly rate
and number of hours, but excluding detailed time entries) setting forth all such
fees and expenses under this Section 11.11for which Agent and Lender seek
reimbursement from Borrower.  Borrower shall have a reasonable period to review
each such request.  If Borrower has not objected in writing to any such fees or
expenses within such period, then Agent and Lender may initiate a debit entry to
Borrower’s account in accordance with the ACH Authorization.

11.12Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”).  Accordingly, Agent and Lender agree that any
Confidential Information it may obtain shall not be disclosed to any other
Person or entity in any manner whatsoever, in whole or in part, without the
prior written consent of Borrower, except that Agent and Lender may disclose any
such information:  (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its affiliates if Agent or Lender
in their sole discretion

30

--------------------------------------------------------------------------------

 

determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public through no fault of Agent
or Lender; (c) if required in any report, statement or testimony submitted to
any governmental authority having or claiming to have jurisdiction over Agent or
Lender; (d) if required in response to any summons or subpoena or in connection
with any litigation, to the extent permitted or deemed advisable by Agent’s or
Lender’s counsel; (e) to comply with any legal requirement or law applicable to
Agent or Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Agent’s sale,
lease, or other disposition of Collateral after default; (g) to any participant
or assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior written consent of Borrower; provided, that any
disclosure made in violation of this Agreement shall not affect the obligations
of Borrower or any of its affiliates or any guarantor under this Agreement or
the other Loan Documents.

11.13 Assignment of Rights.  Borrower acknowledges and understands that Agent or
Lender may sell and assign all or part of its interest hereunder and under the
Loan Documents to any Person or entity (an “Assignee”).  After such assignment
the term “Agent” or “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights, powers
and remedies of Agent and Lender hereunder with respect to the interest so
assigned; but with respect to any such interest not so transferred, Agent and
Lender shall retain all rights, powers and remedies hereby given.  No such
assignment by Agent or Lender shall relieve Borrower of any of its obligations
hereunder.  Lender agrees that in the event of any transfer by it of the
Note(s)(if any), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

11.14Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender.  The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered,

31

--------------------------------------------------------------------------------

 

the Loan Documents and the Secured Obligations shall be deemed, without any
further action or documentation, to have been revived and reinstated except to
the extent of the full, final, and indefeasible payment to Agent or Lender in
Cash.

11.15Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.

11.17Agency.  

(a)Lender hereby irrevocably appoints Hercules Technology Growth Capital, Inc.
to act on its behalf as the Agent hereunder and under the other Loan Documents
and authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

(b)Lender  agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

(c)Agent in Its Individual Capacity.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d)Exculpatory Provisions.  The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Agent shall not:

32

--------------------------------------------------------------------------------

 

(i)

be subject to any fiduciary or other implied duties, regardless of whether any
default or any Event of Default has occurred and is continuing;

(ii)

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lender, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

(iii)

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and the Agent shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its affiliates that is
communicated to or obtained by any Person serving as the Agent or any of its
affiliates in any capacity.

(e)The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Lender or as the Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.

(f)The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

(g)Reliance by Agent.  Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of the Loan Agreement or any of the
other Loan Documents.  Agent may consult with counsel, and any opinion or legal
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, not taken or suffered by Agent hereunder or
under any Loan Documents in accordance therewith.  Agent shall have the right at
any time to seek instructions concerning the administration of the Collateral
from any court of competent jurisdiction.  

33

--------------------------------------------------------------------------------

 

Agent shall not be under any obligation to exercise any of the rights or powers
granted to Agent by this Agreement, the Loan Agreement and the other Loan
Documents at the request or direction of Lenders unless Agent shall have been
provided by Lender with adequate security and indemnity against the costs,
expenses and liabilities that may be incurred by it in compliance with such
request or direction.

11.18Publicity.  None of the parties hereto nor any of its respective member
businesses and affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the " Publicity Materials"); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.  

(SIGNATURES TO FOLLOW)




34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

BORROWER:

DYNAVAX TECHNOLOGIES CORPORATION

By:_____/s/_MICHAEL OSTRACH_  __

Print Name:_______________________________

Title:_______________________________

Accepted in Palo Alto, California:

AGENT:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

By:___________/s/ BEN BANG_______      ____

Ben Bang, Associate General Counsel

 

LENDER:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

By:___________/s/ BEN BANG           ___       __

Ben Bang, Associate General Counsel

 

 




35

--------------------------------------------------------------------------------

 

Table of Exhibits and Schedules

 

Exhibit A:Advance Request
Attachment to Advance Request

Exhibit B:Term Note

Exhibit C:Name, Locations, and Other Information for Borrower

Exhibit D:Borrower’s Patents, Trademarks, Copyrights and Licenses

Exhibit E:Borrower’s Deposit Accounts and Investment Accounts

Exhibit F:Compliance Certificate

Exhibit G:Joinder Agreement

Exhibit H: ACH Debit Authorization Agreement

Schedule 1Subsidiaries
Schedule 1.1Commitments

Schedule 1AExisting Permitted Indebtedness
Schedule 1BExisting Permitted Investments
Schedule 1CExisting Permitted Liens

Schedule 1DExisting Exclusive Licenses
Schedule 5.3Consents, Etc.
Schedule 5.5Actions Before Governmental Authorities
Schedule 5.8Tax Matters
Schedule 5.9Intellectual Property Claims
Schedule 5.10Intellectual Property
Schedule 5.11Borrower Products
Schedule 5.14Capitalization

Schedule 7.16Post-Closing Items




36

--------------------------------------------------------------------------------

 

EXHIBIT A

ADVANCE REQUEST

To: Agent:Date:__________, 201_

Hercules Technology Growth Capital, Inc. (the “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile:  650-473-9194
Attn:

Dynavax Technologies Corporation (“Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. (“Lender”) an Advance in the amount of
_____________________ Dollars ($________________) on ______________, 201_ (the
“Advance Date”) pursuant to the Loan and Security Agreement among Borrower,
Agent and Lender (the “Agreement”). Capitalized words and other terms used but
not otherwise defined herein are used with the same meanings as defined in the
Agreement.

Please:

(a)Issue a check payable to Borrower________

or

(b)Wire Funds to Borrower’s account________

Bank:                        _____________________________
Address:                    _____________________________
                                  _____________________________
ABA Number:          _____________________________
Account Number:     _____________________________
Account Name:        _____________________________

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement are and shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date; (iii) that Borrower is in compliance with all the terms and
provisions set forth in each Loan Document on its part to be observed or
performed; and (iv) that as of the Advance Date, no fact or condition exists
that would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default under the Loan Documents.  Borrower understands
and acknowledges that Agent has the right to review the financial information
supporting this representation and, based upon such review in its reasonable
discretion, Lender may decline to fund the requested Advance.

37

--------------------------------------------------------------------------------

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which  have been represented above shall not be true and correct
on the Advance Date and if Agent has received no such notice before the Advance
Date then the statements set forth above shall be deemed to have been made and
shall be deemed to be true and correct as of the Advance Date.

Executed as of [              ], 20[   ].

BORROWER: DYNAVAX TECHNOLOGIES CORPORATION

BY:_______________________________
TITLE:_____________________________
PRINT NAME:______________________




38

--------------------------------------------------------------------------------

 

ATTACHMENT TO ADVANCE REQUEST

Dated: _______________________

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

Name:

Dynavax Technologies Corporation

Type of organization:

Corporation

State of organization:

Delaware

Organization file number:

3302804

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

39

--------------------------------------------------------------------------------

 

EXHIBIT B

SECURED TERM PROMISSORY NOTE

$[  ],000,000

Advance Date:  ___ __, 20[  ]

 

Maturity Date:  _____ ___, 20[ ]

FOR VALUE RECEIVED, Dynavax Technologies Corporation, a Delaware
corporation,  (the “Borrower”) hereby promises to pay to the order of Hercules
Technology Growth Capital, Inc., a Maryland corporation or the holder of this
Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or
such other place of payment as the holder of this Secured Term Promissory Note
(this “Promissory Note”) may specify from time to time in writing, in lawful
money of the United States of America, the principal amount of [  ] Million
Dollars ($[  ],000,000) or such other principal amount as Lender has advanced to
Borrower, together with interest at the Term Loan Interest Rate as such term is
defined in that certain Loan and Security Agreement dated December 23, 2014, by
and among Borrower, Hercules Technology Growth Capital, Inc., a Maryland
corporation (the “Agent”) and the several banks and other financial institutions
or entities from time to time party thereto as lender (as the same may from time
to time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”).  The Term Loan Interest Rate may be a floating or a fixed
rate subject to Section 2.2(c) of the Loan Agreement.

This Promissory Note is the Term Note referred to in, and is executed and
delivered in connection with, the Loan Agreement, and is entitled to the benefit
and security of the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement), to which reference is made for a statement of all of the
terms and conditions thereof.  All payments shall be made in accordance with the
Loan Agreement.   All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein.  An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.  

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

BORROWER:DYNAVAX TECHNOLOGIES CORPORATION

By:
Title:




 

--------------------------------------------------------------------------------

 



EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1.  Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

Name:

Dynavax Technologies Corporation

Type of organization:

Corporation

State of organization:

Delaware

Organization file number:

3302804

2.  Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name:
Used during dates of:
Type of Organization:
State of organization:
Organization file Number:


3.  Borrower’s fiscal year ends on December 31.

4.  Borrower’s federal employer tax identification number is: 33-0728374.

5.  Borrower represents and warrants to Agent that its chief executive office is
located at 2929 Seventh Street, Suite 100, Berkeley, CA  94710.




 

--------------------------------------------------------------------------------

 

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

Copyrights:  none

Patents:  See attached file (Dynavax Case List October 2014)

Trademarks:  See attached file (Quarterly Trademark Status Report as of November
12, 2014)

 

Material Inbound Licenses:

(1) License Agreement dated as of June 26, 2007 between Coley Pharmaceutical
Group, Inc. and Borrower.

(2) Research Collaboration and License Agreement dated as of September 1, 2006
between AstraZeneca AB and Borrower.

 




 

--------------------------------------------------------------------------------

 

EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

Institution Name and Address

Account Number

Average Balance in Account

Name of Account Owner

XXXXX Bank

XXXXX

XXXXX, XXXXX XXXXX

 

800-XXX-XXXX

 

XXXXX

XXXXX

Dynavax Technologies Corporation

XXXXX Bank

XXXXX

XXXXX, XXXXX XXXXX

 

XXX-XXX-XXXX

800-XXX-XXXX

XXXXX

XXXXX

Dynavax Technologies Corporation

XXXXX Bank

XXXXX

XXXXX

XXXXX

XXXXX

XXXXX

 

XXX XXX-XXXX

 

XXXXX

 

XXXXX

Rhein Biotech GmbH

 

--------------------------------------------------------------------------------

 

XXXXX Bank

XXXXX

XXXXX XXXXX XXXXX

XXXXX

 

XXXXX

 

+XX XX XXX XXXX

 

 

XXXXX

XXXXX

Dynavax International, B.V.

 




 

--------------------------------------------------------------------------------

 

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated December 23,
2014 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) by and among Hercules
Technology Growth Capital, Inc. (the “Agent”), the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Technology Growth Capital, Inc., as
agent for the Lender (the “Agent”) and Dynavax Technologies Corporation (the
“Company”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending ___________ of all covenants, conditions and terms contained therein and
hereby reaffirms that all representations and warranties contained therein are
true and correct on and as of the date of this Compliance Certificate with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties.  Attached are the required
documents supporting the above certification.  The undersigned further certifies
that these are prepared in accordance with GAAP (except for the absence of
footnotes with respect to unaudited financial statement and subject to normal
year end adjustments) and are consistent from one period to the next except as
explained below.

REPORTING REQUIREMENT

REQUIRED

CHECK IF ATTACHED

Interim Financial Statements

Monthly within 30 days

 

Interim Financial Statements

Quarterly within 45 days

 

Audited Financial Statements

FYE within 90 days

 

Very Truly Yours,

DYNAVAX TECHNOLOGIES CORPORATION

By:

____________________________

Name:   _____________________________

Its:

____________________________




 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between__________________., a
___________ corporation (“Subsidiary”), and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation (as “Agent”).  

RECITALS

A.  Subsidiary’s Affiliate, Dynavax Technologies Corporation (“Company”) has
entered into that certain Loan and Security Agreement dated December 23, 2014,
with the several banks and other financial institutions or entities from time to
time party thereto as lender (collectively, the “Lender”) and the Agent, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

1.

The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

2.

By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [        ], (b) neither Agent nor Lender
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other agreements executed and
delivered in connection therewith, (c) that if Subsidiary is covered by
Company’s insurance, Subsidiary shall not be required to maintain separate
insurance or comply with the provisions of Sections 6.1 and 6.2 of the Loan
Agreement, and (d) that as long as Company satisfies the requirements of Section
7.1 of the Loan Agreement, Subsidiary shall not have to provide Agent separate
Financial Statements.  To the extent that Agent or Lender has any duties,
responsibilities or obligations arising under or related to the Loan Agreement
or the other agreements executed and delivered in connection therewith, those
duties, responsibilities or obligations shall flow only to Company and not to
Subsidiary or any other Person or entity.  By way of example (and not an
exclusive list): (i) Agent’s providing notice to Company in accordance with the
Loan Agreement or as otherwise agreed among Company, Agent and Lender shall be
deemed provided to Subsidiary; (ii) a Lender’s providing an Advance to Company
shall be deemed an Advance to Subsidiary; and (iii) Subsidiary shall have no
right to request an Advance or make any other demand on Lender.

 

--------------------------------------------------------------------------------

 

3.

Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.

Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf of any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

_________________________________.



By:

Name:

Title:

Address:





Telephone: ___________

Facsimile: ____________

AGENT:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

By:____________________________________
Name:__________________________________
Title: ___________________________________

Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile:  650-473-9194
Telephone:  650-289-3060




 

--------------------------------------------------------------------------------

 

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301

Re:  Loan and Security Agreement dated December 23, 2014 (the “Agreement”) by
and among Dynavax Technologies Corporation (“Borrower”) and Hercules Technology
Growth Capital, Inc., as agent (“Company”) and the lenders party thereto
(collectively, the “Lender”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for (i) the periodic payments
due under the Agreement and (ii) out-of-pocket legal fees and costs incurred by
Agent or Lender pursuant to Section 11.11 of the Agreement to the Borrower’s
account indicated below, after application of the Commitment Fee in the case of
such non-legal fees and costs incurred through the Closing Date.  The Borrower
authorizes the depository institution named below to debit to such account.

 

 

Depository Name

Branch

City

State and Zip Code

Transit/ABA Number

Account Number

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

DYNAVAX TECHNOLOGIES CORPORATION

By: _________________________________________

Date: ________________________________________




 

--------------------------------------------------------------------------------

 



SCHEDULE 1.1

COMMITMENTS

LENDER

TERM COMMITMENT

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

$40,000,000

TOTAL COMMITMENTS

$40,000,000

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 7.16

POST-CLOSING ITEMS

 

On or before the time frames set forth below (or such later date agreed to by
the Agent in its sole discretion in writing or as may be waived by the Agent in
its sole discretion in writing), the Borrower shall use commercially reasonable
efforts to execute and deliver to the Agent each of the following items and/or
take the actions described below, in each case, to the Agent’s reasonable
satisfaction:

1.On or before January 31, 2015, a consent of landlord in form and substance
reasonably satisfactory to Agent with the landlord of the premises leased by
Borrower at 2929 Seventh Street, Berkeley, CA 94710.

2.On or before January 31, 2015, a bailee acknowledgment in form and substance
reasonably satisfactory to Agent from Baxter BioPharma Solutions, the bailee in
possession of Borrower’s manufacturing equipment located at 927 S. Curry Pike,
Bloomington, IN 47403.

3.On or before January 31, 2015, Borrower shall deliver to Agent or Agent’s
custodian, as requested by Agent, possession of the original note issued by
Rhein Biotech GmbH to Borrower on April 21, 2006 in the amount of Euros
3,664,807.98.

4.On or before December 29, 2014, Borrower shall deliver to Agent a fully
executed Account Control Agreement with respect to Borrower’s assets invested
with Capital Advisors Group as the Investment Manager and State Street Bank and
Trust Company as the Securities Intermediary.

5.On or before December 31, 2014, Borrower shall deliver to Agent a fully
executed Deposit Account Control Agreement with respect to Borrower’s deposit
accounts held with Silicon Valley Bank.

 

 

 

 